DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  in response to determining that the third cost is a lower than the first cost should recite in response to determining that the third cost is lower than the first cost.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4, 6, 9-11, 13, 16-18, 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 2-3, 9-10, 16-17 recite “a trajectory” and “the trajectory”; however, it is unclear to which trajectory is being referred as a first trajectory and a second trajectory were previously introduced.
Claim(s) 3, 10, 17 recite the limitation “wherein the cost for the trajectory decreases if a greater distance is covered, a greater speed at the endpoint of the trajectory, or the trajectory is a lane change trajectory”. The terms decreases, greater distance, and greater speed are relative terms which renders the claim(s) indefinite. The terms decreases, greater distance, and greater speed are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is unclear to which cost is being referred as a first cost and a second cost were previously introduced. Furthermore, it is unclear whether decreasing the cost occurs after the first cost or the second cost is determined.
Claim(s) 4, 11, 18 recites the limitation “if the first trajectory has a lower cost, generating a third trajectory for the ADV to follow the source lane in view of the source lane speed limit”, which is unclear. The term “lower” in claim(s) 4 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim(s) 4, 11, 18 recites the limitation “in response to determining that the third cost is a lower than the first cost, controlling the ADV according to the third trajectory, otherwise, controlling the ADV according to the first trajectory” is unclear.  It is unclear to what otherwise refers.
Claim(s) 6, 13, 20 recites the limitation “wherein the threshold distance corresponds to a predetermined time threshold so the ADV would not return to the source lane after a lane change”, but the metes and bounds of the limitation are unclear.  It is unclear to whether the limitation requires the ADV to not return to the source lane after a lane change; further, it is unclear to which lane change is being referred as the independent claim previously controlled the ADV according to the second trajectory to change lanes from the source lane to the target lane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 14-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210129834 (“Gier”) in view of US 20210171042 (“Hayakawa”).
As per claim(s) 1, 8, 15, Gier discloses a computer-implemented method to operate an autonomous driving vehicle (ADV), comprising: 
generating a first trajectory for the ADV to follow a source lane in view of a target speed limit of a target lane to which the ADV intends to change (see at least abstract: a cost can be determined based on an action (e.g., an oncoming action) to utilize the second region to overtake the obstacle. By comparing the cost to a cost threshold and/or to a cost associated with another action (e.g., a “stay in lane” action), the vehicle can determine a target trajectory that traverses through the second region, [0009]: autonomous vehicle, [0054]: The vehicle 104 can also use the arc length to determine a time to execute the maneuver, taking into consideration accelerating from stop (or the transition speed at which the vehicle is approaching the caution region) to reaching a desired speed (e.g., the speed limit of the first driving lane 110 and/or the second driving lane 112), [0077]-[0078]: planned paths can be determined as candidate paths for carrying out a mission, [0081]: one or more costs can be associated with a planned path (e.g., a candidate trajectory) through a drivable region that is associated with an action, [0082]: comparison system 538 can be configured to compare the costs associated with a first candidate trajectory and a second candidate trajectory. For example, a first candidate trajectory can be associated with a stay in lane action where the first candidate trajectory would bring the vehicle 502 to a stop before an obstacle in an environment. A second candidate trajectory can be associated with an incoming lane action where the second candidate trajectory would allow the vehicle 502 to pass the obstacle using an oncoming lane. The cost system 536 can determine the costs associated with the first candidate trajectory and the second candidate trajectory. By way of example and without limitation, the comparison system 538 can determine that the second candidate trajectory is associated with a cost that is below the cost that is associated with the first candidate trajectory and the planning system 526 can use the second candidate trajectory as the target trajectory for traversing through the environment), 
generating a second trajectory for the ADV to change lane from the source lane to the target lane in view of the target lane speed limit (see at least abstract, [0009]: autonomous vehicle, [0054]: The vehicle 104 can also use the arc length to determine a time to execute the maneuver, taking into consideration accelerating from stop (or the transition speed at which the vehicle is approaching the caution region) to reaching a desired speed (e.g., the speed limit of the first driving lane 110 and/or the second driving lane 112), [0077]-[0078]: planned paths can be determined as candidate paths for carrying out a mission, [0081]: one or more costs can be associated with a planned path (e.g., a candidate trajectory) through a drivable region that is associated with an action, [0082]: comparison system 538 can be configured to compare the costs associated with a first candidate trajectory and a second candidate trajectory. For example, a first candidate trajectory can be associated with a stay in lane action where the first candidate trajectory would bring the vehicle 502 to a stop before an obstacle in an environment. A second candidate trajectory can be associated with an incoming lane action where the second candidate trajectory would allow the vehicle 502 to pass the obstacle using an oncoming lane. The cost system 536 can determine the costs associated with the first candidate trajectory and the second candidate trajectory. By way of example and without limitation, the comparison system 538 can determine that the second candidate trajectory is associated with a cost that is below the cost that is associated with the first candidate trajectory and the planning system 526 can use the second candidate trajectory as the target trajectory for traversing through the environment); 
determining a first cost and a second cost for the first trajectory and the second trajectory respectively based on a cost function (see at least abstract, [0009]: autonomous vehicle, [0054]: The vehicle 104 can also use the arc length to determine a time to execute the maneuver, taking into consideration accelerating from stop (or the transition speed at which the vehicle is approaching the caution region) to reaching a desired speed (e.g., the speed limit of the first driving lane 110 and/or the second driving lane 112), [0077]-[0078]: planned paths can be determined as candidate paths for carrying out a mission, [0081]: one or more costs can be associated with a planned path (e.g., a candidate trajectory) through a drivable region that is associated with an action, [0082]: comparison system 538 can be configured to compare the costs associated with a first candidate trajectory and a second candidate trajectory. For example, a first candidate trajectory can be associated with a stay in lane action where the first candidate trajectory would bring the vehicle 502 to a stop before an obstacle in an environment. A second candidate trajectory can be associated with an incoming lane action where the second candidate trajectory would allow the vehicle 502 to pass the obstacle using an oncoming lane. The cost system 536 can determine the costs associated with the first candidate trajectory and the second candidate trajectory. By way of example and without limitation, the comparison system 538 can determine that the second candidate trajectory is associated with a cost that is below the cost that is associated with the first candidate trajectory and the planning system 526 can use the second candidate trajectory as the target trajectory for traversing through the environment); and 
in response to determining that the second cost is lower than the first cost, controlling the ADV according to the second trajectory to change lanes from the source lane to the target lane (see at least abstract, [0009]: autonomous vehicle, [0054]: The vehicle 104 can also use the arc length to determine a time to execute the maneuver, taking into consideration accelerating from stop (or the transition speed at which the vehicle is approaching the caution region) to reaching a desired speed (e.g., the speed limit of the first driving lane 110 and/or the second driving lane 112), [0077]-[0078]: planned paths can be determined as candidate paths for carrying out a mission, [0081]: one or more costs can be associated with a planned path (e.g., a candidate trajectory) through a drivable region that is associated with an action, [0082]: comparison system 538 can be configured to compare the costs associated with a first candidate trajectory and a second candidate trajectory. For example, a first candidate trajectory can be associated with a stay in lane action where the first candidate trajectory would bring the vehicle 502 to a stop before an obstacle in an environment. A second candidate trajectory can be associated with an incoming lane action where the second candidate trajectory would allow the vehicle 502 to pass the obstacle using an oncoming lane. The cost system 536 can determine the costs associated with the first candidate trajectory and the second candidate trajectory. By way of example and without limitation, the comparison system 538 can determine that the second candidate trajectory is associated with a cost that is below the cost that is associated with the first candidate trajectory and the planning system 526 can use the second candidate trajectory as the target trajectory for traversing through the environment). 
Gier discloses the speed limit of the first driving lane and/or the second driving lane but does not explicitly disclose the source lane being associated with a source lane speed that is greater than the target lane speed.
However,  Hayakawa teaches the source lane being associated with a source lane speed that is greater than the target lane speed (see at least abstract: autonomous lane change control, 0066: when the average traveling speed of the lanes L1, L2, L3 determined from the travel information is 80 km/h, 90 km/h, and 100 km/h, respectively, the average traveling speed of the subject vehicle lane L3 on which the subject vehicle V0 travels is determined to be faster than the average traveling speed of the lane L1 to which the subject vehicle changes lanes).
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gier by incorporating the teachings of Hayakawa in order to provide enhanced autonomous lane change control from the passing lane to the traveling lane.

As per claim(s) 2, 9, 16, Gier discloses wherein the cost function includes one or more cost factors based on a distance covered by a trajectory, a speed at an endpoint of the trajectory, and whether the trajectory includes a lane change (see at least abstract, [0031], [0081]: one or more costs can include, but is not limited to a reference cost, an obstacle cost, a lateral cost, a longitudinal cost, a region cost, a width cost, an indicator cost, an action switch cost, an action cost, a utilization cost, and the like, [0082]: comparison system 538 can be configured to compare the costs associated with a first candidate trajectory and a second candidate trajectory. For example, a first candidate trajectory can be associated with a stay in lane action where the first candidate trajectory would bring the vehicle 502 to a stop before an obstacle in an environment. A second candidate trajectory can be associated with an incoming lane action where the second candidate trajectory would allow the vehicle 502 to pass the obstacle using an oncoming lane. The cost system 536 can determine the costs associated with the first candidate trajectory and the second candidate trajectory, [0116]: action switch cost associated with one of initiating an action associated with traversing into the second region or terminating the action; an action cost associated with initiating the action; or a utilization cost associated with a second amount of time that the vehicle has occupied the first region, the utilization cost based at least in part on determining the target trajectory).

As per claim(s) 7, 14, 21, Gier discloses wherein the source lane and the target lane are adjacent lanes of a roadway (see at least abstract: a cost can be determined based on an action (e.g., an oncoming action) to utilize the second region to overtake the obstacle. By comparing the cost to a cost threshold and/or to a cost associated with another action (e.g., a “stay in lane” action), the vehicle can determine a target trajectory that traverses through the second region, Fig. 1: first drivable region and second drivable regions).

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gier in view of Hayakawa and further in view of US 20200394562 (“Nonaka”).

As per claim(s) 3, 10, 17, Gier does not explicitly disclose wherein the cost for the trajectory decreases if a greater distance is covered, a greater speed at the endpoint of the trajectory, or the trajectory is a lane change trajectory. 
However, Nonaka teaches wherein the cost for the trajectory decreases if a greater distance is covered, a greater speed at the endpoint of the trajectory, or the trajectory is a lane change trajectory (see at least abstract, [0070]: When the value of parameter Θ is updated and, for example, if the reward due to the action “change to left lane” becomes higher than the average reward, the score for the action “change to left lane” increases. Actions with high scores are easy to be selected., [0076]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gier by incorporating the teachings of Nonaka in order to realize a desired option by executing an action using the policy function.

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gier in view of Hayakawa and further in view of US 20210109539 (“Kobilarov”) in view of US 20200023842 (“Gutierrez”).

As per claim(s) 4, 11, 18, Gier discloses if the first trajectory does not have a lower cost and generating a trajectory for the ADV to follow the source lane in view of the source lane speed limit (see at least abstract, [0081]-[0082]). 
Gier does not explicitly disclose if the first trajectory has a lower cost, generating a third trajectory for the ADV to follow the source lane in view of the source lane speed limit; determining a third cost for the third trajectory based on the cost function; in response to determining that the third cost is a lower than the first cost, controlling the ADV according to the third trajectory, otherwise, controlling the ADV according to the first trajectory.
However, Kobilarov teaches generating a third trajectory for the ADV to follow the source lane in view of the source lane speed limit (see at least abstract, [0017]: reference point (p.sub.i) 118 of the reference trajectory 104 can be separated from the reference point 108 by a segment (Δ.sub.s) 120. In some instances, a length of the segment 120 may be fixed from point to point, and in some instances the length of the segment 120 may be selected based on the vehicle 102, road conditions (e.g., a speed limit, surface conditions, etc.), dynamics of the vehicle 102, processor availability, and the like, [0091]-[0095]: optimizing a desired trajectory with respect to the reference trajectories to generate optimized trajectories). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gier by incorporating the teachings of Kobilarov in order to optimize a desired trajectory.
However, Gutierrez teaches if the first trajectory has a lower cost, generating a third trajectory for the ADV (see at least abstract, [0042]: obstacle-free paths (where the obstacles may be indicated by non-traversable regions of the traversability map 324) from the start position 326 of a road user (e.g., the current position of the road user) to the goal positions 328 (e.g., the most likely destinations of the road user as inferred by intent prediction module 312 based on attributes of the road user and historical data of other road users) are generated., [0047]: after the initial path generation, RRT* may continue to update a generated path in order to find a path that has a lower cost than a cost of the initially generated path. RRT* may generate a new sample that is not part of the path, evaluate the effect of the new sample, and replace a node of the current path with the new sample if the replacement results in a lower cost path); 
determining a third cost for the third trajectory based on the cost function (see at least abstract, [0047]: after the initial path generation, RRT* may continue to update a generated path in order to find a path that has a lower cost than a cost of the initially generated path. RRT* may generate a new sample that is not part of the path, evaluate the effect of the new sample, and replace a node of the current path with the new sample if the replacement results in a lower cost path); and 
in response to determining that the third cost is a lower than the first cost, controlling the ADV according to the third trajectory, otherwise, controlling the ADV according to the first trajectory (see at least abstract, [0047]: after the initial path generation, RRT* may continue to update a generated path in order to find a path that has a lower cost than a cost of the initially generated path. RRT* may generate a new sample that is not part of the path, evaluate the effect of the new sample, and replace a node of the current path with the new sample if the replacement results in a lower cost path, [0054], [0099]: Some recommendations may be determined by the recommendation engine 1344, which may be provided as inputs to other components of the vehicle's autonomous driving stack to influence determinations that are made by these components. For instance, a recommendation may be determined, which, when considered by a path planner 1342, causes the path planner 1342 to deviate from decisions or plans it would ordinarily otherwise determine, but for the recommendation). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the inventions as disclosed by Gier by incorporating the teachings of Gutierrez in order to find a path that minimizes the cost function.

Claim(s) 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gier in view of Hayakawa and further in view of US 20050015203 (“Nishira”).

As per claim(s) 5, 12, 19, Gier does not explicitly disclose determining that the ADV is within a threshold distance away from an endpoint of a lane change region. 
However, Nishira teaches determining that the ADV is within a threshold distance away from an endpoint of a lane change region (see at least abstract, [0138]: lane-changing necessity decision section (3a) that determines that there is a necessity of lane changing of host vehicle 10, when a branch point (a branched lane) exists ahead of host vehicle 10 and the distance between host vehicle 10, and the branch point becomes less than a predetermined distance (a predetermined time span or a predetermined time gap), and the driver-selected destination is branched toward a traveling path different from a traveling path extending along the current host vehicle's driving lane; make a decision on a necessity of lane-changing by automatically detecting a point, which requires lane-changing operation from the current host vehicle's driving lane to another traffic lane in order for host vehicle 10 to be routed to the driver-selected destination owing to the presence of the branch point). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gier by incorporating the teachings of Nishira in order to provide optimum support information when a vehicle approaches a point that requires lane-changing operation.

As per claim(s) 6, 13, 20, Gier does not explicitly disclose wherein the threshold distance corresponds to a predetermined time threshold so the ADV would not return to the source lane after a lane change. 
However, Nishira teaches determining that the ADV is within a threshold distance away from an endpoint of a lane change region (see at least abstract, [0138]: lane-changing necessity decision section (3a) that determines that there is a necessity of lane changing of host vehicle 10, when a branch point (a branched lane) exists ahead of host vehicle 10 and the distance between host vehicle 10, and the branch point becomes less than a predetermined distance (a predetermined time span or a predetermined time gap), and the driver-selected destination is branched toward a traveling path different from a traveling path extending along the current host vehicle's driving lane; make a decision on a necessity of lane-changing by automatically detecting a point, which requires lane-changing operation from the current host vehicle's driving lane to another traffic lane in order for host vehicle 10 to be routed to the driver-selected destination owing to the presence of the branch point). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gier by incorporating the teachings of Nishira in order to provide optimum support information when a vehicle approaches a point that requires lane-changing operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including at least US 20180267548 (“Sumioka”), US 20210300371 (“Sindhuja”), US 20150142207 (“Flehmig”), US 9672734 (“Ratnasingam”), US 20200307691 (“Kalabic”), US 20190171206 (“Abrams”), US 20200018609 (“Nagy”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668